United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2184
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Southern
                                         * District of Iowa.
Jerrell Moore,                           *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 19, 2010
                                 Filed: April 23, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Pursuant to a written plea agreement, Jerrell Moore pleaded guilty to conspiring
to manufacture, distribute, and possess with intent to distribute 50 grams or more of
cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1), and 846. The district
court1 sentenced Moore to 292 months in prison and 5 years of supervised release. On
appeal, his counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), and Moore has filed a pro se supplemental brief.



      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
       Moore entered his guilty plea pursuant to a written plea agreement that contains
a waiver of his right to appeal any issues related to his plea agreement, his conviction,
and his sentence, as long as the sentence is within the maximum penalties provided
in the statutes of conviction. We will enforce the appeal waiver in this case, because
the record shows that Moore entered his plea voluntarily, with full knowledge of and
consent to the appeal waiver, and his sentence does not exceed the statutory
maximum. Further, all of the arguments raised in the Anders and pro se briefs are
covered by the appeal waiver. See 21 U.S.C. § 841(b)(1)(B)(iii) (maximum of life in
prison); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(enforceability of appeal waiver); United States v. Estrada-Bahena, 201 F.3d 1070,
1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues that are not covered by the appeal
waiver. Accordingly, we grant counsel’s motion to withdraw, and we dismiss this
appeal.
                     ______________________________




                                          -2-